724 S.E.2d 519 (2012)
STATE of North Carolina
v.
Marva Denyse GILLIS.
No. 46PA12.
Supreme Court of North Carolina.
April 12, 2012.
Kathleen M. Joyce, Assistant Appellate Defender, for Gillis, Marva Denyse.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Megan E. Baumgardner, Assistant District Attorney, for State of North Carolina.
Roxann Vaneekhoven, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of February 2012 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed for the Limited Purpose of Remanding to the Court of Appeals to Consider Merits of Petition for Writ of Certiorari by order of the Court in conference, this the 12th of April 2012."